AMERICAN INDEPENDENCE FUNDS TRUST 1345 Avenue of the Americas, 2nd Floor New York, NY 10105 (212) 488-1331 April 11, 2016 VIA ELECTRONIC DELIVERY Ms. Samantha Brutlag Securities and Exchange Commission Division of Investment Management Washington, DC 20549 RE: The American Independence Funds Trust Responses to comments regarding PRE 14A filing dated April 1, 2016, Accession Number 0001581466-16-000231 SEC File Numbers: 811-21757; 333-124214 Dear Ms. Brutlag: This letter is in response to the comments you provided on April 11, 2016 to the preliminary proxy filing (PRE 14A) we submitted on April 1, 2016 (Accession Number: 0001581466-16-000231) with respect to the Rx Dynamic Stock Fund, a series of the American Independence Funds Trust (the “Fund”). Shareholders of the Fund are being asked (1) to approve a new Investment Sub-Advisory Agreement between RiskX Investments, LLC (“RiskX Investments”) and Navellier & Associates, Inc. (“Navellier”) on behalf of the Fund and (2) to approve a change in the Fund’s diversification status from diversified to non-diversified. Below, please find the response to each comment provided. Additionally, we are including a red-lined version of the amended proxy statement. 1. Comment: According to Item 25, the proxy statement should include notice of Internet availability if the materials are being provided on the Internet. Response: The proxy statement will be made available on the web site and this statement has been added to the proxy statement: “In addition to the mailing, this Proxy Statement is available on the website www.riskxfunds.com under the ‘Documents’ tab (see ‘Applications and Forms’).” 2. Comment: According to Item 23, the proxy statement should include information about sending proxies to shareholders sharing the same address. Response: For shareholders that share the same address, only one proxy statement is sent to an address that may include multiple shareholders. However, multiple proxy cards are included - one for each shareholder. The proxy statement has been amended to include this statement: “In the case where multiple shareholders share the same address, unless we have received contrary instructions, only one Proxy Statement will be sent to the address of record but the mailing will include multiple proxy cards, one for each shareholder. To receive an additional copy, to notify the Fund that you would like to receive separate copies in the future, or to request delivery of only a single copy in the future, direct your request to American Independence Funds Trust, 1345 Avenue of the Americas, 2nd
